 1   GLYNN & FINLEY, LLP
     JAMES M. HANLON, JR., Bar No. 214096
 2   BRANDON P. RAINEY, Bar No. 272341
     One Walnut Creek Center
 3   100 Pringle Avenue, Suite 500
     Walnut Creek, CA 94596
 4   Telephone: (925) 210-2800
     Facsimile: (925) 945-1975
 5
     Attorneys for Defendants
 6   Haier US Appliance Solutions, Inc.,
     d/b/a GE Appliances, and
 7   Home Depot USA, Inc.
 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
                                             )   Case No. 2:20-cv-00210-TLN-DB
11   ROLANDO MUNOZ and JOANNA                )
     FRAIRE,                                 )   STIPULATION AND ORDER
12                                           )
                       Plaintiffs,           )
13                                           )
          vs.                                )
14                                           )
     HOME DEPOT USA, INC.; HAIER US          )
15   APPLIANCE SOLUTIONS, INC. dba GE        )
     APPLIANCES, and DOES 1 to 50,           )
16   inclusive,                              )
                                             )
17                     Defendants.           )
                                             )
18

19

20

21

22

23

24

25

26

27

28


                                     STIPULATION AND ORDER
 1   TO THE COURT, THE PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that, pursuant to Local Rule 143, Plaintiffs Rolando Munoz

 3   and Joanna Fraire and Defendants Haier US Appliance Solutions, Inc., d/b/a GE Appliances

 4   (“GEA”) and Home Depot USA, Inc. (“Home Depot”) have stipulated to continue the fact

 5   discovery, expert disclosure and rebuttal expert designation deadlines set in the Court’s initial

 6   pretrial scheduling order by three months (Dkt. 5). Good cause exists for the extension of those

 7   deadlines as a result of the coronavirus public health crisis, which has limited and will continue

 8   to limit the parties’ abilities to conduct discovery. See Fed. R. Civ. P. 16(b); Johnson v.

 9   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). Therefore, the parties

10   respectfully request that the Court modify the deadlines in its initial pretrial scheduling order

11   such that fact discovery will close on December 18, 2020, expert disclosures will be made by

12   February 22, 2021, and rebuttal experts will be designated by March 30, 2021.

13          Dated: March 26, 2020
                                                           GLYNN & FINLEY, LLP
14                                                         JAMES M. HANLON, JR.
                                                           BRANDON P. RAINEY
15                                                         One Walnut Creek Center
                                                           100 Pringle Avenue, Suite 500
16                                                         Walnut Creek, CA 94596
17                                                         By        /s/ Brandon P. Rainey
                                                                Attorneys for Defendants
18                                                              Home Depot USA, Inc. and
                                                                Haier US Appliance Solutions, Inc. dba
19                                                              GE Appliances
20

21          Dated: March 26, 2020
                                                           BOHM LAW GROUP, INC.
22                                                         LAWRENCE A. BOHM
                                                           VICTORIA L. GUTIERREZ
23                                                         4600 Northgate Boulevard, Suite 210
                                                           Sacramento, CA 95834
24
                                                           By        /s/ Victoria L. Gutierrez
25                                                              Attorneys for Plaintiffs
                                                                Joanna Fraire and Rolando Munoz
26

27

28

                                                 -1-
                                       STIPULATION AND ORDER
 1                                               ORDER

 2          Good cause having been established to continue the discovery deadlines in the Court’s

 3   initial pretrial scheduling order (Dkt. 5), the Court hereby GRANTS the parties’ stipulation. Fact

 4   discovery will close on December 18, 2020, expert disclosures will be made by February 22,

 5   2021, and rebuttal experts will be designated by March 30, 2021.

 6          IT IS SO ORDERED.

 7   DATED: March 26, 2020

 8

 9                                                        Troy L. Nunley
                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -2-
                                      STIPULATION AND ORDER
